DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because Figs. 4-6C contain illegible text.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Specification
The abstract of the disclosure is objected to because it contains reference characters.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 2 and 11 are objected to because of the following informalities: at line 8 of claim 1, “generating magnetic field” should apparently read --generating a magnetic field--; at line 12 of claim 1, “in the target,” should apparently read --in the target, and--; at line 2 of claim 2, “manner” should apparently read –manners--; at line 9 of claim 11, “generating magnetic field” should apparently read --generating a magnetic field--; and at line 13 of claim 11, “in the target,” should apparently read --in the target, and--;.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
At line 2 of claim 2, “is arranged in one of the following manner” is indefinite as it is unclear if “at least one common energy storage” and “at least one dedicated energy storage” are the same as or different than “at least one energy storage” as recited at line 5 of claim 1.
At line 4 of claim 2, “at least one dedicated energy storage for each coil” is a duplicate of the same recited at line 3 and “at least one common energy storage for a plurality of coils” is a duplicate of the same recited at lines 3-4.  Thus, it is unclear if these storages are the same as or different than that previously recited.  
At line 3 of claim 7, it is unclear if “at least one input channel” is the same as or different than “at least one input channel” recited at line 3 of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mishelevich et al. (WO 2009/026386).  Regarding claim 1, Mishelevich et al. (hereinafter Mishelevich) discloses a transcranial magnetic stimulation device comprising: at least two coils 230 (Fig. 2 and [00040]), an input channel for each coil (via 220 to each coil 230 as shown in Fig. 2), a control unit 250 ([00040] and Fig. 2), at least one energy storage 200 for storing energy for the at least two coils (Fig. 2 and [00040]), wherein the control unit is configured to: determine at least one stimulus intensity intended to be generated in the target by generating magnetic field by at least one coil of the at least two coils ([00014] and [00028]), determine an energy level stored in the at least one energy storage [00042], determine a modulation pattern for each coil for generating the magnetic field by the at least one coil of the at least two coils, the generated magnetic field by the at least one coil causing the intended stimulus intensity in the target ([00028] and [00039]), and generate at least one control signal for controlling the input channel of the at least one coil of the at least two coils according to the determined modulation pattern in order to control an input of each coil from the at least one energy storage ([00015], [00039] and [00040]).  Regarding claim 2, the at least one energy storage 200 is arranged in one of the following manner: at least one common energy storage for a plurality of the coils 230 (Fig. 2), at least one dedicated energy storage for each coil, at least one common energy storage for a plurality of the coils and at least one dedicated energy storage for each coil, at least one common energy storage for a plurality of coils and at least one dedicated energy storage for at least one coil.  Regarding claim 3, the at least one energy storage comprises at least one capacitor [00042].  Regarding claim 6, the control unit is configured to determine .
Regarding claim 11, Mishelevich discloses a method for controlling an input of a plurality of coils of a transcranial magnetic stimulation device comprising: at least two coils 230 (Fig. 2 and [00040]), an input channel for each coil (via 220 to each coil 230 as shown in Fig. 2), a control unit 250 ([00040] and Fig. 2), at least one energy storage 200 for storing energy for the at least two coils (Fig. 2 and [00040], wherein the method comprises: determining at least one stimulus intensity intended to be generated in the target by generating a magnetic field by at least one coil of the at least two coils ([00014] and [00028]), determining an energy level stored in the at least one energy storage [00042], determining a modulation pattern for each coil for generating the magnetic field by the at least one coil of the at least two coils, the generated magnetic field by the at least one coil causing the intended stimulus intensity in the target ([00028] and [00039]), and generating at least one control signal for controlling the input channel of the at least one coil of the at least two coils according to the determined modulation pattern in order to control an input of each coil from the at least one energy storage ([00015], [00039] and [00040]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mishelevich et al. (WO 2009/026386) in view of Testani et al. (U.S. Pub. No. 2008/0200748).  Regarding claim 4, Mishelevich discloses the invention as claimed, see rejection supra; however Mishelevich fails to disclose explicitly that the control unit is further configured to determine the energy level stored in the at least one energy storage by measuring a voltage level of the at least one energy storage.  Testani et al. (hereinafter Testani) discloses a device/method for generating a magnetic field, wherein a TMS controller controls the amount of energy supplied to a treatment coil ([0035] and [0036] and Fig. 1).  Testani further discloses that the controller is further configured to determine the energy level stored in the at least one energy storage by measuring a voltage level of the at least one energy storage ([0051] and [0052]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .  
Regarding claim 5, Mishelevich discloses the invention as claimed, see rejection supra; however Mishelevich fails to disclose explicitly that the control unit is further configured to, in response to a detection that the energy level stored in the at least one energy storage is below an energy level needed for generating a magnetic field with the at least one coil causing the intended stimulus intensity in the target with the determined modulation pattern, initiate a charging of the at least one energy storage.  Testani discloses a device/method for generating a magnetic field, wherein a TMS controller controls the amount of energy supplied to a treatment coil ([0035] and [0036] and Fig. 1).  Testani further discloses that the controller is further configured to determine the energy level stored in the at least one energy storage by measuring a voltage level of the at least one energy storage ([0051] and [0052]) and determining whether or not the determined energy level falls within predetermined specifications/tolerances [0053].  In the eevent that the energy level is below an energy level needed to generate a magnetic field, the controller is configured to initiate charging of the source [0054].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure a TMS control unit as taught by Mishelevich, to determine an amount of energy stored in a capacitor and further charging the capacitor .  
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mishelevich et al. (WO 2009/026386) in view of Peterchev (WO 2010/135425).  Regarding claim 8, Mishelevich discloses the invention as claimed, see rejection supra; however Mishelevich fails to disclose explicitly that the switching device is at least one an IGBT or MOSFET.  Peterchev discloses a TMS device comprising a coil and power source, wherein various parameters of the induced field are adjustable over a value or ranges [0058].  Peterchev further discloses multiple switches for the purpose of enabling specific pulse lengths and shapes to achieve the intended magnetic field [0070] and further discloses the use of IGBTs which can sustain large pulse currents and turn on/off quickly [0074].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a IGBT as taught by Peterchev, in a TMS device for providing power to a given coil as suggested by Mischelevich, as Mischelevich recognizes the need to provide various levels of energy to different coils [0040] and Peterchev discloses that IGBTs can turn on/off quickly and handle large pulse currents [0074].  
Regarding claim 10, Mishelevich discloses the invention as claimed, see rejection supra; however Mishelevich fails to disclose explicitly that the control unit is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791